Judgment Supreme Court, Bronx County (Michael Gross, J.), rendered November 13, 2006, as amended December 1, 2006, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
The court properly denied defendant’s request to charge the jury on justification since there was no reasonable view of the evidence, viewed in the light most favorable to the defendant, to support that charge (see People v Cox, 92 NY2d 1002 [1998]). The evidence established that, at the time of the assault, the *347victim was unarmed and backing away, and there was no evidence to the contrary. A justification charge would have called upon the jury to speculate as to an alternative scenario. Concur—Tom, J.E, Friedman, Buckley, Acosta and Freedman, JJ.